 



Exhibit 10(NN)
Compensation Arrangements For Non-Management Directors
Annual Retainer and Meeting Fees
Each of the non-management Directors of Goodrich Corporation (the “Company”)
receives an annual retainer of $50,000, payable in quarterly installments. In
addition, each non-management Director who serves as chair of a Committee
receives an annual retainer of $5,000 ($10,000 in the case of the chair of the
Audit Review Committee).
Each of the Company’s non-management directors receives $1,500 for each Board
and Board Committee meeting attended.
Outside Directors’ Deferral Plan
Non-management Directors may elect to defer annual retainer and meeting fees
under the Outside Directors’ Deferral Plan (filed as Exhibit 10(KK) to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2005). The
Outside Directors’ Deferral Plan permits non-management Directors to elect to
defer a portion or all of the annual retainer and meeting fees into either a
phantom share account or a cash account. Amounts deferred into the phantom share
account accrue dividend equivalents, and amounts deferred into the cash account
accrue interest at the prime rate. The plan provides that amounts deferred into
the phantom share account are paid out in shares of Company Common Stock, and
amounts deferred into the cash account are paid out in cash, in each case
following termination of service as a Director in either a single lump sum, five
annual installments or ten annual installments.
Directors’ Phantom Share Plan
The Outside Directors’ Phantom Share Plan (filed as Exhibit 10(LL) to the Annual
Report on Form 10-K for the year ended December 31, 2005) provides for an annual
grant of phantom shares to each non-management Director equal in value to
$60,000. Dividend equivalents accrue on all phantom shares credited to a
Director’s account. All phantom shares are fully vested on the date of grant.
Following termination of service as a Director, the cash value of the vested
number of phantom shares will be paid to each Director in either a single lump
sum, five annual installments or ten annual installments. The value of each
phantom share is determined on the relevant date by the fair market value of
Company Common Stock (as defined in the plan).
Directors’ Retirement Plan
One of the Company’s non-management Directors (Mr. Rankin) participates in the
1982 Directors’ Retirement Plan, which was terminated in 1995. The plan provided
that, upon

 



--------------------------------------------------------------------------------



 



retirement from the Board of Directors after reaching the age of 55 with at
least ten years of service as a Director, any non-management Director would be
entitled to receive an annual amount equal to the annual retainer in effect at
retirement. A retiring Director who had reached age 55 and served for at least
five but less than ten years would be entitled to a reduced amount equal to 50%
of the annual retainer in effect at retirement, plus 10% of such annual retainer
for each additional year of service (rounded to the nearest whole year) up to
ten. Under the transition provisions of the plan, upon his retirement Mr. Rankin
will be entitled to receive an annual amount under the plan equal to 70% of the
annual retainer in effect at retirement.
Other
Non-management Directors are reimbursed for actual expenses incurred in the
performance of their services as Directors and, in most instances, provided with
travel via Company-provided private aircraft to Board of Directors and committee
meetings. The Company also maintains $275,000 in business travel accident
insurance coverage for each non-management Director.

 